IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

L‟TANYA GRAHAM, and                         )
MARLAINE S. WILSON, as next                 )
friend of GABRIEL NIEEM                     )
WILSON,                                     )
                                            )
      Plaintiffs,                           )     C.A. No. N15C-12-245 CLS
                                            )
             v.                             )
                                            )
DELAWARE GOLF & TRAVEL,                     )
LLC, d/b/a a Limited Liability              )
Company and GOLDCLUB                        )
PARTNERS, LTD., a Delaware                  )
Corporation, MICHAEL ROSE,                  )
PML CLUBS, INC. and MICRO                   )
MANAGEMENT GROUP, LLC,                      )
                                            )
      Defendants.                           )


                           Date Submitted: August 23, 2016
                           Date Decided: January 20, 2017

                    On Defendant Michael Rose‟s Motion to Dismiss
                     Pursuant to Superior Court Civil Rule 12(b)(6).
                                     GRANTED.


                                       ORDER


Beverly L. Bove, Esquire, and Vincent J.C. Hendrick, II, Esquire Wilmington,
Delaware, Attorney for Plaintiffs L‟Tanya Graham and Marlaine S. Wilson.

Michael Rose, pro se Defendant.


SCOTT, J.
         Defendant, Michael Rose, moves this Court to dismiss him as a Defendant in

the present action pursuant to Superior Court Civil Rule 12(b)(6).               For the

following reasons, Defendant‟s Motion to Dismiss is GRANTED.

                                          Background

         Plaintiffs L„Tanya Graham is the mother of decedent William O. Brown

(hereinafter “Mr. Brown”) and Plaintiff Marlaine S. Wilson is the parent of Gabriel

Nieem Wilson, Mr. Brown‟s minor child respectively. On November 16, 2015,

Mr. Brown was an invitee at The Gold Club located at 1031 South Market Street,

Wilmington, Delaware 19802.              Mr. Brown was shot in the bathroom by an

unknown patron. Plaintiffs filed a Complaint with this Court on December 30,

2015. Plaintiffs plead intentional, willful and wanton, reckless, and negligent

conduct against all Defendants, as well as a wrongful death action against all

Defendants, including Defendant, Michael Rose (hereinafter “Mr. Rose”).

Plaintiffs plead that Kent Manor, Inc., a Delaware corporation owned the property

where the incident occurred, 1031 South Market Street, Wilmington, Delaware

19802.1       Similarly, Defendant PML Clubs, Inc. is the owner of Defendant

Delaware Golf and Travel, LLC, d/b/a The Gold Club. Consequently, Mr. Rose is

the owner and operator of Kent Manor, Inc. and Defendant, PML Clubs Inc. In




1
    Kent Manor, Inc. was dismissed from the case sub judice without prejudice.
                                                 2
March 2016 this Court entered a Final Abatement Order and The Gold Club was

closed.

                                   Standard of Review

       The test for sufficiency of a complaint challenged by a Rule 12(b)(6) motion

to dismiss is whether a plaintiff may recover under any reasonably conceivable set

of circumstances susceptible of proof under the complaint. 2                 In making its

determination, the Court must accept all well-pleaded allegations in the complaint

as true and draw all reasonable factual inferences in favor of the non-moving

party.3 The complaint must be without merit as a matter of fact or law to be

dismissed.4 Therefore, if the plaintiff can recover under any conceivable set of

circumstances susceptible of proof under the complaint, the motion to dismiss will

not be granted.5

                                        Discussion

       Defendant Michael Rose contends that a Motion to Dismiss is proper

because Plaintiffs seek to pierce the corporate veil and hold Mr. Rose individually

liable for the wrongful death of Mr. Brown. Mr. Rose argues that Plaintiffs have


2
  Spence v. Funk, 396 A.2d 967, 968 (1978); see Cambium Ltd. v. Trilantic Capital Partners III
L.P., 2012 WL 172844, at *1 (Del. Jan. 20, 2012) (citing Cent. Mortg. Co. v. Morgan Stanley
Mortg. Capital Holdings LLC, 27 A.3d 531, 537 (Del. 2011)).
3
  Ramunno v. Cawley, 705 A.2d 1029, 1034-36 (Del.1998); Nix v. Sawyer, 466 A.2d 407, 410
(Del. Super. Ct.1983).
4
  Diamond State Tel. Co. v. University of Delaware, 269 A.2d 52 (Del.1970).
5
  Ramunno, 705 A.2d at 1034; see Cambium, 2012 WL 172844, at *1 (citing Cent. Mortg., 27
A.3d at 537).
                                              3
not plead facts to demonstrate that he was present at the time of the incident or

participated in the events which caused Mr. Brown‟s death. Plaintiffs seem to

argue that Mr. Rose is liable for the wrongful death of Mr. Brown under two

theories. First, Plaintiffs contend that Mr. Rose himself acted willfully, recklessly,

and intentionally because at the time of Mr. Brown‟s death he operated illegal

activities through his business PML Clubs, Inc.6 Second, Plaintiffs argue that Mr.

Rose is liable under the theory that Mr. Rose willfully, recklessly, and intentionally

failed to train, supervise and monitor The Gold Club staff and premises, fully

aware of the unremitting criminal activity and previous injured patrons prior to Mr.

Brown‟s death.

       Mr. Rose‟s Motion to Dismiss is proper. Plaintiffs failed to plead facts in

either their original Complaint or Amended Complaint demonstrating that Mr.

Rose participated in, or was involved with, the incidents surrounding Mr. Brown‟s

death. Mr. Brown was shot by an unknown invitee in the bathroom of The Gold

Club, and even accepting all well-pleaded allegations in the Complaint as true and

drawing all reasonable factual inferences in favor of the Plaintiffs, no evidence

exists demonstrating that Mr. Rose was a party involved in this shooting. To

address Plaintiffs‟ second argument, as a matter of law this Court does not have


6
 Plaintiffs cite to three online news articles stating that Mr. Rose plead guilty to racketeering,
money laundering, and conspiracy to distribute cocaine in an action in the Northern District of
California.
                                                4
jurisdiction to pierce the corporate veil of Defendant, PML Clubs, Inc. to hold Mr.

Rose personally liable for his alleged tortious conduct. Under Delaware Law,

“[t]he personal participation doctrine stands for the idea that, in certain situations,

an officer in a corporation can be held liable for his own wrongful acts.”7 Thus, a

court may impose liability on “corporate officers for torts which they „commit,

participate in, or inspire, even though the acts are performed in the name of the

corporation.‟”8 Furthermore, “individual liability attaches only where an officer

„directed, ordered, ratified, approved, or consented to‟ the tortious act in

question.”9 However, “only the Chancery Court may preside over an action to

pierce the corporate veil.”10 Thus, this Court may not determine whether Mr. Rose

is individually liable for Mr. Brown‟s wrongful death through alleged tortious acts

performed in the name of the corporation. For the foregoing reasons, Defendant

Michael Rose‟s Motion to Dismiss is GRANTED. IT IS SO ORDERED.


                                                           /s/ Calvin L. Scott
                                                           Judge Calvin L. Scott, Jr.
7
   Brasby v. Morris, 2007 WL 949485, at *8 (Del. Super. Ct. Mar. 29, 2007) (citing Brandt v.
Rokeby Realty Co., 2004 WL 2050519, at *26 (Del. Super. Ct. Sept. 8, 2004)).
8
  Brasby, 2007 WL 949485, at *8 (quoting Heroemus v. Ulrick, 1997 WL 524127 (Del. Super.
Ct. July 9, 1997)).
9
  Brasby, 2007 WL 949485, at *8 (citing Brandt, 2004 WL 2050519, at *26); see also Feeley v.
NHAOCG, LLC, 62 A.3d 649, 667 (Del. Ch. 2012) (stating that “Courts also may use piercing to
benefit tort claimants, who additionally can recover from the individuals who committed the
tort.”).
10
   Vepco Park, Inc. v. Custom Air Servs., Inc., 2016 WL 1613654, at *3 (Del. Super. Ct. Feb. 25,
2016); see also Sonne v. Sacks, 314 A.2d 194 (Del. 1973) (stating that “piercing the corporate
veil may be done only in the Court of Chancery, when the purpose of the action is to obtain a
judgment against individual stockholders or officers”).
                                               5